     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.795 Page 1 of 10



 1
     ROBERT S. BREWER, JR.
 2   United States Attorney
     AARON P. ARNZEN, Cal Bar No. 218272
 3   ANDREW J. GALVIN, Cal Bar No. 261925
     Assistant U.S. Attorneys
 4   Federal Office Building
     880 Front Street, Room 6293
 5   San Diego, California 92101-8893
     Tel: (619) 546-8384 / 9721
 6   Email: Aaron.Arnzen@usdoj.gov; Andrew.Galvin@usdoj.gov
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
                                                Case No. 18CR3072-BTM
11   UNITED STATES OF AMERICA,
                                                UNITED STATES’ SECOND
12               Plaintiff,                     SUPPLEMENTAL
                                                MEMORANDUM IN SUPPORT OF
13         v.                                   MOTION IN LIMINE TO ADMIT
                                                EVIDENCE OF DEFENDANT
14   ANDREW HACKETT (1),                        ANDREW HACKETT’S USE OF
     ANNETTA BUDHU (2),                         BOILER ROOMS TO PROMOTE
15                                              “DEALS” OTHER THAN IN THE
                 Defendants.                    CHARGED SCHEME
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.796 Page 2 of 10



 1         The United States of America, by and through its counsel, Robert S. Brewer, United
 2 States Attorney, and Aaron P. Arnzen and Andrew J. Galvin, Assistant U.S. Attorneys,
 3 hereby files this second supplemental memorandum in support of its motion in limine to
 4 admit evidence of defendant Andrew Hackett’s use of boiler rooms to promote “deals”
 5 other than in the charged scheme (the “Initial In Limine Motions”).
 6                                                  I.
 7                                      INTRODUCTION
 8         At the October 21, 2019 in limine hearing, the Court directed the United States to
 9 specifically identify evidence referenced in its Initial In Limine Motions, as well as the
10 related testimony the United States expects to elicit. Specifically, this second supplemental
11 submission attaches evidence surrounding defendant Hackett’s use of boiler rooms on
12 seven other “deals,”1 which the United States seeks to introduce under Fed. R. Evid. 404(b)
13 (the “Uncharged Stocks”). See ECF No. 172 and 187. The evidence described below
14 surrounding the Uncharged Stocks should be admitted because it shows that Hackett knew
15 the boiler rooms misled the investors they called, and manipulated the market in
16 coordination with Hackett through matched trades.
17                                               II.
18                     THE CHARGES AND EXPECTED EVIDENCE
19 A.      The Indictment
20         Hackett and Budhu are charged with conspiracy to commit securities fraud and a
21 substantive count of securities fraud surrounding the stock of Arias Intel Corp (ticker
22 symbol: ASNT). The indictment alleges that the scheme featured several moving parts.
23         First, as relevant here, “defendant HACKETT would engage call room operators to
24 contact potential investors and convince them to purchase Arias stock, in exchange for a
25 portion of the investments made by those investors.” ECF No. 1, at 4:20-23. Second,
26 Hackett “would engage in manipulative trading in Arias stock in order to artificially avoid
27
28
     1
           The United States’ initial motion included nine ticker symbols. The United States
     no longer intends to introduce two of these – VIVK and ODYY.
                                                2
                                                                                    18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.797 Page 3 of 10



 1 the deflation of, maintain the price of, and inflate the share price of, Arias stock.” Id. at
 2 5:5-8.
 3 B.       Evidence of Boiler Rooms, Market Manipulation Surrounding the Charged
 4          ASNT Scheme
 5          1. Solicitation of Investors in ASNT Stock
 6          To prove the allegations above, the United States expects to present evidence that
 7 Hackett engaged the Boiler Room Broker, and the Boiler Room Broker in turn engaged the
 8 Boiler Room Operator, to contact potential investors and get them to invest in ASNT. Text
 9 messages between Hackett and the Boiler Room Broker corroborate this plan. E.g., Ex. 21
10 (Aug. 3, 2017 text from Hackett to Boiler Room Broker: “Hvst it’s at 2.00 I can get the
11 whole deal they have lots of good news you think your New York guys will do it?”).2
12 Indeed, in recorded conversations with cooperating witness Michael Forster, Hackett
13 identified the Boiler Room Broker, described his/her role with respect to ASNT, and later
14 even introduced Forster to the Boiler Room Broker. The Boiler Room Operator will testify
15 that after the Boiler Room Broker advised him/her to sell ASNT, his callers solicited
16 investors through false and misleading representations and omissions. Text messages
17 between Hackett and the Boiler Room Broker also show that Hackett knew that the Boiler
18 Room Broker relied on others to actually identify potential investors, call them, and
19 convince them to invest in ASNT. See id.
20          2. Manipulative Trades in ASNT Stock with Boiler Rooms Victims
21          There is also evidence that Hackett, the Boiler Room Broker, and the Boiler Room
22 Operator engaged in a sophisticated scheme to use the purchases by the Boiler Room
23 Operators’ victims to manipulate the market for ASNT stock. The Boiler Room Broker
24 and Boiler Room Operator will testify that when the Boiler Room Operator’s agents
25 convinced a victim to buy ASNT stock, the Boiler Room Broker acted as a go-between for
26 rapid-fire text messages through which Hackett and the Boiler Room Operator coordinated
27
28
     2
      Arias Intel Corp. used to be known by the ticker symbol HVST, before the company
     changed names and ticker symbols.
                                               3
                                                                                    18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.798 Page 4 of 10



 1 the time, price, and volume of the victim’s trades. This coordination allowed Hackett to
 2 put in an ASNT sell order at an agreed upon time, price, and volume, and for the Boiler
 3 Room Operator’s agent to then instruct the victim to place an ASNT buy order at the same
 4 time, price and volume. See, e.g., Ex. 21A (Jan. 24, 2018 text exchange between Hackett
 5 and Boiler Room Broker coordinating price of ASNT trade).
 6         The Boiler Room Broker and Boiler Room Operator will further testify that there
 7 were two express purposes for exchanging these text messages. First, coordinated trading
 8 in this manner dramatically increased the chances that Hackett would “capture” the trade.
 9 In other words, Hackett wanted to sell his ASNT stock to the victim (instead of the victim
10 buying from another, unaffiliated ASNT stockholder who wanted to sell his/her shares).
11 Second, such coordination allowed Hackett, with the help of the Boiler Room Broker and
12 Boiler Room Operator, to artificially influence the published market price of ASNT stock
13 (i.e., to increase, maintain, or avoid deflation in ASNT’s published stock price).
14 Coordinated trading in this manner is, of course, fraudulent and prohibited under the anti-
15 fraud provisions of the federal securities laws.3
16         3. The Boiler Room Broker’s Commission - 50% of Hackett’s ASNT Proceeds
17         The United States also expects that the Boiler Room Broker and Boiler Room
18 Operator will testify that there were agreements about how to divvy up the money that
19 Hackett made when he sold his stock to one of the investor victims that was solicited by
20 the Boiler Room Operator. Specifically, Hackett and the Boiler Room Broker agreed that,
21 for every dollar a victim paid for ASNT stock, Hackett would pay $0.50 to the Boiler Room
22 Broker. See Ex. 22 (Aug. 31, 2017 text exchange with Hackett – Boiler Room Broker:
23
24
     3
         While this type of securities trading is often charged as a variety of securities
25 fraud under the catchall anti-fraud provision of the federal securities laws, there is a
26 stand-alone statute that specifically prohibits such trading. Specifically, Section 9(a) of
   the Securities Exchange Act of 1934 [15 U.S.C. § 78(i)(a)(1)] makes it unlawful to enter
27 trade orders if you have already coordinated the time, price, and volume of an open
28 market trade with the counterparty on the other side of the trade.

                                                4
                                                                                     18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.799 Page 5 of 10



 1 “How many pts [percentage points] on hvst … I need min 50 on all deals[.]” Hackett:
 2 “Ok[.]”) The Boiler Room Broker and Boiler Room Operator will testify that the Boiler
 3 Room Broker then paid $0.35 to the Boiler Room Operator. See also Ex. 23 (Oct. 17-20,
 4 2017 invoice from Boiler Room Operator to Boiler Room Broker, requesting 35% gross
 5 commission on $9,895.10 in ASNT purchases by investor victims). An expert witness
 6 from FINRA is expected to testify that a typical commission for an equity trade in the open
 7 market is 5% or less.
 8         The Boiler Room Operator has told the FBI that he never met Hackett, and did not
 9 know that Hackett was the person who engaged the Boiler Room Broker. Hackett has
10 argued to the Court, and is expected to argue to the jury, that there “is not evidence that he
11 [Hackett] saw sales pitches or had any actual knowledge of the misrepresentations
12 allegedly made” by the Boiler Room Operator. ECF No. 182, at 7:3-7.
13 C.      Evidence of Boiler Rooms, Market Manipulation Surrounding the Uncharged
14         Stocks
15         The United States has moved to allow evidence that Hackett engaged the Boiler
16 Room Broker, and the Boiler Room Broker engaged the Boiler Room Operator, to solicit
17 investors for seven deals surrounding the Uncharged Stocks.             These deals involve
18 companies with the following ticker symbols: BMXI, CHZP, GVCL, ITMC, LBTD,
19 QBIO, and TLNUF. This evidence should be admitted under Fed. R. Evid. 404(b) because
20 it proves that Hackett knew the Boiler Room Broker and Boiler Room Operator defrauded
21 ASNT investors.
22         1. Solicitation of Investors in the Uncharged Stocks
23         The Boiler Room Operator and Boiler Room Broker are expected to testify that, just
24 like the ASNT scheme, Hackett engaged the Boiler Room Broker, and the Boiler Room
25 Broker in turn engaged the Boiler Room Operator, to contact potential investors and get
26 them to invest in the Uncharged Stocks. The Boiler Room Operator then solicited investors
27 in each of the Uncharged Stocks by means of false and misleading representations and
28 omissions.

                                                5
                                                                                     18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.800 Page 6 of 10



 1         More specifically, the Boiler Room Broker is expected to testify that Hackett paid
 2 him/her to engage boiler rooms for each of the Uncharged Stocks. The Boiler Room
 3 Operator is expected to testify that he/she was engaged by the Boiler Room Broker to sell
 4 each of the Uncharged Stocks.
 5         2. Manipulative Trades in the Uncharged Stocks with Boiler Room Victims
 6         Hackett, the Boiler Room Broker, and the Boiler Room Operator also engaged in the
 7 same manipulative trading scheme for the Uncharged Stocks that they employed on ASNT.
 8 Just like ASNT, when the Boiler Room Operator convinced a victim to buy stock, the
 9 Boiler Room Operator, Boiler Room Broker, and Hackett repeatedly texted each other for
10 the purpose of coordinating the time, price, and volume of the victim’s trades. The goals
11 were the same, too – to increase the chances that Hackett would capture the trade, and to
12 artificially inflate, maintain, or mitigate deflation in the price of the Uncharged Stocks.
13         3. The Boiler Room Broker’s Commission - 50% of Hackett’s Proceeds on the
14            Uncharged Stocks
15         The same arrangement about divvying up proceeds was in place for the Uncharged
16 Stocks. The Boiler Room Broker and the Boiler Room Operator are expected to testify
17 that Hackett would pay the Boiler Room Broker 50% of the amount of purchases of the
18 Uncharged Stocks that were made by the Boiler Room Operator’s victims, and the Boiler
19 Room Broker would, in turn, pay the Boiler Room Operator 30-35% of this amount.
20                                             ***

21         Additional evidence proving that Hackett used the Boiler Room Broker and Boiler
22 Room Operator to sell, and manipulate, the Uncharged Stocks includes the following:
23         BMXI – The United States will present one or more invoices sent by the Boiler
24 Room Operator to the Boiler Room Broker regarding sales of BMXI to victim investors.
25 See Ex. 24 (Aug. 7-11, 2017 invoice seeking 30% of $150,729.53 in investor purchases of
26 BMXI). Evidence will also include text messages from Hackett to the Boiler Room Broker,
27 and from the Boiler Room Broker to the Boiler Room Operator, regarding BMXI. E.g.,
28 Ex. 25 (Aug. 4, 2017 text exchange with Boiler Room Broker – Hackett: “Everyone I wrote

                                                6
                                                                                     18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.801 Page 7 of 10



 1 Bmxi filled your orders came in but sometimes I was saying .047 but I had my order at
 2 .046 just to make sure I capture everything you bring[.]”); Ex. 26 (July 14, 2017 text
 3 exchange between Boiler Room Broker and Boiler Room Operator coordinating price and
 4 volumes for BMXI trades); Ex. 27 (July 28, 2017 text exchange between Hackett and
 5 Boiler Room Broker coordinating price and volumes for BMXI trades).
 6        CHZP – The United States will present one or more invoices sent by the Boiler
 7 Room Operator to the Boiler Room Broker regarding sales of CHZP to victim investors.
 8 See Ex. 28 (May 27 – June 2, 2016 invoice seeking 30% of $27,922.61 in investor
 9 purchases of CHZP). Evidence will also include text messages from Hackett to the Boiler
10 Room Broker regarding CHZP. E.g., Ex. 29 (Dec. 30, 2016 text exchange between Hackett
11 and Boiler Room Broker discussing Hackett’s promise to pay for victim purchases of
12 CHZP – Boiler Room Broker: “19k for chzp … plus this week trades … right[.]” Hackett:
13 “I am sending 10k for chzp more is going to hit today they only sent half what they had to
14 send me. And money for yesterday trades[.]”).
15        GVCL – The United States will present one or more invoices sent by the Boiler
16 Room Operator to the Boiler Room Broker regarding sales of GVCL to victim investors.
17 See Ex. 30 (Aug. 17 – 18, 2017 invoice seeking 35% of $136,765.48 in investor purchases
18 of GVCL). Evidence will also include text messages from Hackett to the Boiler Room
19 Broker, and from the Boiler Room Broker to the Boiler Room Operator, regarding GVCL.
20 E.g., Ex. 31 (Aug. 17, 2017 text exchange between Hackett and Boiler Room Broker
21 coordinating price and volumes for GVCL trades); Ex. 32 (Aug. 17, 2017 text exchange
22 between Boiler Room Broker and Boiler Room Operator coordinating price and volumes
23 for GVCL trades).
24        ITMC – The United States will present text messages from Hackett to the Boiler
25 Room Broker regarding ITMC. E.g., Ex. 33 (Mar. 27, 2017 text exchange between Hackett
26 and Boiler Room Broker coordinating price and volumes for ITMC trades).
27        LBTD – The United States will present one or more invoices sent by the Boiler
28 Room Operator to the Boiler Room Broker regarding sales of LBTD to victim investors.

                                              7
                                                                                 18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.802 Page 8 of 10



 1 See Ex. 34 (Aug. 16, 2017 invoice seeking 30% of $23,104.48 in investor purchases of
 2 LBTD). Evidence will also include text messages from Hackett to the Boiler Room Broker,
 3 and from the Boiler Room Broker to the Boiler Room Operator, regarding LBTD. E.g.,
 4 Ex. 35 (Aug. 16, 2017 text exchange between Boiler Room Broker and Boiler Room
 5 Operator coordinating prices and volumes for LBTD trades); Ex. 36 (Aug. 16, 2017 text
 6 exchange between Boiler Room Broker and Hackett coordinating price and volumes for
 7 LBTD trades).
 8        QBIO – The United States will present one or more invoices sent by the Boiler
 9 Room Operator to the Boiler Room Broker regarding sales of QBIO to victim investors.
10 See Ex. 37 (May 9 – 13, 2016 invoice seeking 30% of $25,404.44 in investor purchases of
11 QBIO). Evidence will also include text messages from Hackett to the Boiler Room Broker
12 regarding QBIO. E.g., Ex. 38 (Jan. 4, 2017 text from Hackett to Boiler Room Broker about
13 Hackett’s plan to pay him/her, including with proceeds from sale of QBIO stock).
14        TLNUF - The United States will present text messages from Hackett to the Boiler
15 Room Broker regarding TLNUF. E.g., Ex. 39 (Jan. 26, 2017 text between Hackett and
16 Boiler Room Broker coordinating price of TLNUF stock).
17                                           III.
18                                     ARGUMENT
19        Evidence surrounding Hackett’s use of the Boiler Room Broker and Boiler Room
20 Operator to pump and dump the Uncharged Stocks should be admitted under Rule
21 404(b).
22        First, the evidence is relevant. The United States expects Hackett to argue that
23 he is not guilty because, inter alia, he lacked the requisite mens rea. For example, we
24 expect the evidence to show that Hackett only communicated with the Boiler Room
25 Broker, and not with the Boiler Room Operator. This would allow Hackett to argue
26 that he had no idea that the Boiler Room Operator made false and misleading statements
27 / omissions in pushing victims to purchase ASNT stock. The United States should have
28 the opportunity to refute this defense. See United States v. Curtin, 489 F.3d 935, 940

                                              8
                                                                                 18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.803 Page 9 of 10



 1 (9th Cir. 2007) (“Federal courts repeatedly have held that the government may offer
 2 evidence in its case-in-chief in anticipation of an expected aspect of the defense.”).
 3        To do so, the United States would present the evidence described above and in
 4 its previous briefing on the issue. The United States would argue that, given the number
 5 of times Hackett used the Boiler Room Broker, Hackett was in an excellent position to
 6 know that the Boiler Room Operator defrauded investors when he/she pumped ASNT
 7 on behalf of Hackett. Most importantly, Hackett worked directly with the Boiler Room
 8 Broker to manipulate the market for ASNT and the Uncharged Stocks (and thereby
 9 committed securities fraud) when he exchanged text messages with the Boiler Room
10 Broker to coordinate the time, price and volume of the ASNT trades directly. See Ex.
11 21A, 25, 26, 27, 31, 32, 33, 35, 36. In addition, standard commissions in the securities
12 brokerage industry rarely exceed 5% – the only plausible explanation for paying the
13 Boiler Room Broker 50% (ten times a standard commission) of Hackett’s proceeds from
14 selling ASNT stock is that Hackett knew the boiler rooms were engaged in fraud.
15 Simply put, Hackett’s repeated use of boiler rooms for other deals is highly relevant to
16 his knowledge and intent in pumping ASNT stock.
17        Second, the boiler room promotions of the Uncharged Stocks were not too remote
18 in time. In fact, Hackett paid the Boiler Room Operator to pump BMXI, CHZP, GVCL,
19 ITMC, LBTD, QBIO, and TLNUF in 2016, 2017, and/or 2018. And Hackett paid for
20 ASNT to be pumped through the Boiler Room Broker in 2017 and 2018. His use of the
21 boiler rooms on the Uncharged Stocks is therefore not too remote in time. United States
22 v. Lozano, 623 F.3d 1055, 1059-60 (9th Cir. 2010) (three years not too remote).
23        Third, the evidence is certainly sufficient to show that Hackett paid boiler rooms
24 to pump the Uncharged Stocks. The Boiler Room Broker will testify that Hackett paid
25 him/her to do so, and the Boiler Room Operator will testify that the Boiler Room Broker
26 did the same. In addition, the Boiler Room Operator contemporaneously emailed
27 periodic invoices to the Boiler Room Broker detailing the amounts that he “earned” by
28 pumping the Uncharged Stocks. The United States intends to introduce these invoices

                                                9
                                                                                    18CR3072-BTM
     Case 3:18-cr-03072-BTM Document 190 Filed 10/25/19 PageID.804 Page 10 of 10



 1 at trial to corroborate the expected testimony described above. See, e.g., Ex. 23, 24, 28,
 2 30, 34, 37.
 3         Fourth, Hackett’s use of boiler rooms to pump the Uncharged Stocks is virtually
 4 identical to his use of the rooms to pump ASNT. The Boiler Room Operator is expected
 5 to testify that his methods did not change over time or from one stock introduced by the
 6 Boiler Room Broker to the next.
 7         Finally, the evidence should not be excluded under Rule 403. The evidence is
 8 highly relevant to Defendants’ intent and knowledge of the boiler rooms that pumped
 9 and dumped ASNT stock. And any prejudice would be insufficient to meet Rule 403’s
10 “unfair” standard. The evidence is not voluminous and would not take an undue amount
11 of time to present, the impact of using boiler rooms to pump other stock is unlikely to
12 prompt an emotional response in the jurors, and a limiting instruction during and at the
13 conclusion of the trial would be sufficient to ensure the jury considers it for only
14 prescribed purposes. See United States v. DeDinces, 808 F.3d 785, 791-92 (9th Cir.
15 2015).
16                                             IV
17                                      CONCLUSION
18         For the reasons stated above and in prior briefing, the United States respectfully
19 requests that this Court grant its Initial In Limine Motions.
20         DATED: October 25, 2019.
21                                                  Respectfully submitted,
22                                                  ROBERT S. BREWER, JR.
                                                    United States Attorney
23
                                                    /s/ Aaron P. Arnzen
24                                                  AARON P. ARNZEN
                                                    ANDREW J. GALVIN
25                                                  Assistant U.S. Attorneys
26
27
28

                                               10
                                                                                    18CR3072-BTM
